Citation Nr: 1607097	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  00-25 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for the service-connected migraine headaches. 

2.  Entitlement to a disability evaluation in excess of 10 percent for the service-connected degenerative joint disease (DJD) of the right knee.

3.  Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected limitation of extension of the right knee.

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee disorder.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a visual defect.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a seizure disorder.

7.  Entitlement to service connection for a bone disorder.

8.  Entitlement to service connection for a right shoulder disorder.

9.  Entitlement to service connection for a left shoulder disorder.

10.  Entitlement to service connection for a right hip disorder.

11.  Entitlement to service connection for a right thigh disorder.

12.  Entitlement to service connection for a left hip disorder.

13.  Entitlement to service connection for a left thigh disorder.

14.  Entitlement to service connection for degenerative joint disease (DJD) of the hands and neck. 

15.  Entitlement to service connection for peripheral neuropathy and polyneuropathy. 

16.  Entitlement to service connection for muscle spasms of the neck, back, arms fingers, legs and toes. 

17.  Entitlement to service connection for a brain tumor. 

18.  Entitlement to service connection for hearing loss. 

19.  Entitlement to service connection for hypertension.  

20.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

21.  Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance.


WITNESSES AT HEARINGS ON APPEAL

Appellant, Mother, Sister and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from March 1977 to March 1981.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from various rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board most recently remanded the case for additional development in July 2013; the case has now been returned to the Board for appellate review.

Pursuant to the July 2013 Board directives, the appellant was queried as to whether or not he desired to present testimony at a personal hearing to be held at the RO or at a hearing before the Board.  As reflected in a report of contact added to the record in March 2015, the appellant stated that he did not want to appear at any hearing.  Therefore, there is no outstanding hearing request.  

The Veteran currently is not represented.  While he had been represented by a private attorney, in February 2011, the Veteran revoked the power of attorney for that individual in a written statement.  The private attorney also submitted a motion to withdraw as the Veteran's representative in correspondence sent to the Board in July 2011.  No subsequent valid power of attorney from the Veteran is currently in the evidence of record.  Hence, the Board will continue to treat the Veteran as if he is representing himself. 

The Board notes that the Veteran's original claims of entitlement to service connection for a right shoulder disorder and a right thigh disorder were denied in a Board decision issued in December 1999.  The Board found that those two claims were not well-grounded.  

The Veterans Claims Assistance Act of 2000 (VCAA), enacted in November 2000, provided that, in the case of a claim for benefits denied or dismissed between July 14, 1999, and November 9, 2000, for the reason that it was found to be not well-grounded, VA should, upon the request of the claimant or on its own motion, order the claim readjudicated as if the denial or dismissal had not been made.  Pub. L. No. 106- 475, 114 Stat. 2096, 2099-2100; see VAOPGCPREC 03-2001 (Jan. 22, 2001).  

However, the request to readjudicate must have been timely received by November 9, 2002, two years after the enactment of the VCAA.  Pub. L. No. 106-475, § 7(b)(3)(4).

Here, the Veteran sent two letters to the Board in January 2000, in which he indicated that he disagreed with the Board's decision and with the ground on which his right shoulder and right thigh claims were denied.  He also submitted a claim for service connection for the right shoulder in December 2001, and a claim for service connection for his legs in April 2002.  

Because the Board determined in its December 1999 decision that the Veteran's claims were not well-grounded, and because the Veteran's statements submitted in January 2000, December 2001, and April 2002 (prior to November 2002), together amount to a request for readjudication of the right shoulder and thigh claims, the Board has reviewed the Veteran's appeal of those two claims de novo, that is, without applying the requirement that new and material evidence be submitted to reopen claims which have been previously denied by a final decision.  See 38 U.S.C.A. § 7104; VAOPGCPREC 03-2001 (Jan. 22, 2001); see 38 U.S.C.A. §§ 5108, 7105(c), 38 C.F.R. § 3.156(a).  Therefore, the claims on appeal are as listed on the title page.

In June 2003, a Travel Board hearing was conducted at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

In December 2012, a Board videoconference hearing was conducted before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

The Board notes that the appellant's claim for service connection for eye problems was originally denied in a January 1988 rating decision; he was notified of the denial the same month, but he did not appeal that decision.  The January 1988 rating decision therefore represents the last final action on the merits of the visual defect service connection claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The January 1988 rating decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

The Board also notes that the appellant's claim for service connection for a seizure disorder was originally denied in a September 2000 rating decision; he was notified of the denial the same month, but he did not appeal that decision.  The September 2000 rating decision therefore represents the last final action on the merits of the seizure disorder service connection claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The reopening of the seizure disorder claim was denied in a rating decision issued in May 2003; the appellant was notified of the denial the same month, but he did not appeal that decision.  The reopening of the seizure disorder claim was subsequently again denied in a rating decision issued in August 2005; the appellant was notified of the denial the same month, but he did not appeal that decision.  The August 2005 rating decision therefore represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record.

The Board again points out that the Veteran's claim of entitlement to a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability was denied in the decision that the Board issued in January 2012.  The Veteran did not appeal the January 2012 Board denial to the United States Court of Appeals for Veterans Claims (Court).  Therefore the claim for an increased rating for the service-connected lumbar spine disability is no longer within the Board's jurisdiction and that is why that issue is not listed on the title page of this decision or in the Supplemental Statement of the Case (SSOC) dated in May 2015. 

The resolution of the appellant's claims for service connection may have a substantial effect on the merits of his claim for special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.  The claim for SMC is inextricably intertwined with these claims, as is the request to reopen the left knee service connection claim.  The SMC claim is also inextricably intertwined with the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  Therefore, Board action on the SMC claim and the left knee claim is deferred pending completion of the actions outlined in the REMAND below.

The issues of entitlement to an increased rating for the lumbar spine disability; entitlement to service connection for chronic obstructive pulmonary disease (COPD); entitlement to Vocational Rehabilitation benefits; and entitlement to benefits for daughter T. as a helpless child have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those four issues, and they are all referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

All issues except the issues of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for defective vision and seizures are addressed in the REMAND portion of the decision below and they are all REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence submitted since the January 1988 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a visual defect.

2.  The evidence submitted since the August 2005 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for seizure disorder.


CONCLUSIONS OF LAW

1.  Additional evidence submitted subsequent to the January 1988 rating decision that denied the appellant's claim for service connection for eye problems is new and material and does serve to reopen the claim.  38 U.S.C.A. § 5102, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  Additional evidence submitted subsequent to the August 2005 rating decision that denied the reopening of the appellant's claim for service connection for a seizure disorder is new and material and does serve to reopen the claim.  38 U.S.C.A. § 5102, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In relation to the reopening of a previously denied claim, VA must provide the appellant with notice that satisfies the requirements of the opinion of the VA General Counsel in VAOPGCPREC 6-2014.  This opinion states that notice must be given of "the information and evidence necessary to substantiate the particular type of claim being asserted."  In other words, VA is required "to explain what 'new and material evidence' means."  VAOPGCPREC 6-2014, para. 5, citing Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Although VA is no longer required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in previous denials of claims for service connection, VA must still provide generic notice that explains the requirements for reopening these claims.  Compare Kent v. Nicholson, 20 Vet. App. 1 (2006) with VAOPGCPREC 6-2014.  

In this case, as the Board is granting the appellant's attempts to reopen his claims for service connection for a visual defect and a seizure disorder, the Board is granting in full the benefit (reopening of the claims) sought on appeal.  (The claims of entitlement to service connection for a visual defect and a seizure disorder are being remanded for additional development.)  Accordingly, any error committed with respect to either the duty to notify or the duty to assist in connection with either one of these two claims was harmless and will not be further discussed.  

II.  Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The appellant's claims for service connection for a visual defect and seizures were denied in essence because there was no evidence of record that indicated that the claimed disorders were related to any incident of service.  Any new and material evidence must relate to this.

The evidence added to the record subsequent to the issuance of the January 1988 rating decision that denied service connection for eye problems includes written statements and testimony from the appellant; VA and private treatment records; and Social Security Administration records.  Review of the appellant's VA treatment records reveals ophthalmologic diagnoses of low tension glaucoma, dry eye syndromes, refractive error and toxic optic neuropathy.  A September 2007 VA treatment note indicates that the appellant had a history of toxic optic neuropathy secondary to prior alcohol abuse.  A July VA neurosurgery note indicates that the appellant's decreased vision had been related to alcohol use.

The evidence added to the record subsequent to the issuance of the August 2005 rating decision that denied reopening of the appellant's claim for service connection for seizures includes written statements and testimony from the appellant; VA and private treatment records; and Social Security Administration records.  Review of the appellant's VA treatment records reveals a September 2005 VA hospital admission note that indicates the appellant had a prior medical history of ethanol abuse with history of seizures.  VA clinic notes dated in October 2007 also indicate a relationship between the appellant's ethanol use and his seizures.

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Pursuant to 38 C.F.R. § 3.310(a), service connection may also be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that service connection for a psychiatric disorder was granted by the RO in a rating decision issued in July 2009, effective in December 2000.  The RO classified the appellant's service-connected psychiatric disability as a pain disorder and depression associated with a general medical condition with a history of self-medicating with alcohol.

The Board therefore finds that the evidence submitted subsequent to the January 1988 rating decision provides relevant information as to the question of whether the appellant's visual defect is etiologically related to a service-connected disability.  Likewise, the Board finds that the evidence submitted subsequent to the August 2005 rating decision provides relevant information as to the question of whether the appellant's seizures are etiologically related to a service-connected disability.  The Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claims for service connection for seizures and a visual defect.  

The underlying issues of entitlement to service connection for a visual defect and a seizure disorder are addressed in the REMAND section below.  


ORDER

New and material evidence having been presented, the application to reopen the claim of entitlement to service connection for a visual defect is granted and, to that extent only, the appeal is granted.

New and material evidence having been presented, the application to reopen the claim of entitlement to service connection for a seizure disorder is granted and, to that extent only, the appeal is granted.


REMAND

A determination has been made that additional development is necessary with respect to the various issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below. 

The Veteran's claims for service connection for a visual defect and a seizure disorder have been reopened in the decision above; he has argued that these conditions are related to service-connected disability, to include by way of aggravation.  The Veteran has also argued that all of his claimed conditions for service connection are related to service-connected disabilities.  

The Board notes that the Veteran is service-connected for a pain disorder and depression associated with a general medical condition with a history of self-medicating with alcohol.  In addition, review of the appellant's VA treatment records indicate that he has been diagnosed with polyneuropathy, peripheral neuropathy, femoral head necrosis, osteonecrosis, osteonecrosis of the hip and tibia, ethanol abuse with seizures and toxic optic neuropathy secondary to alcohol abuse.

Judicial interpretation of the matter of secondary service connection as embodied in 38 C.F.R. § 3.310 requires consideration of whether any service-connected disability either causes or aggravates another condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).  The appellant is now service-connected for a psychiatric disorder that involves alcohol abuse, a right knee condition and a lumbar spine condition.  However, the AOJ has not yet provided an adequate discussion of the theory of secondary service connection, to include by way of aggravation, as it relates to the currently claimed conditions.  This must be addressed on remand.

In various written statements submitted by the appellant in the past two years, he has reported that his migraine headaches and his right knee symptoms have worsened in severity.  In addition, recent VA treatment records indicate that the appellant may have meniscal problems in his right knee.  The appellant last underwent a VA examination relating to his right knee in June 2009 - almost seven years ago.  He last underwent a VA examination relating to his migraine headaches in February 2012 - four years ago.  When a veteran indicates that his disability has increased since his last VA examination, a reexamination should be scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181(2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding an examination necessary where a Veteran alleged worsening).  See also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  Furthermore, in an August 2015 letter, the Veteran requested new VA examinations for these disabilities.  The Board therefore finds that the appellant should be afforded another VA examination for both the right knee and the headaches.  

The Board notes that, as of March 11, 2004, the Veteran had a single service-connected disability rated as 100 percent disabling and additional service-connected disabilities independently ratable at 60 percent, separate from the 100 percent disability.  Therefore, he met the statutory requirements for an SMC under 38 U.S.C.A. § 1114(s) and was granted SMC.  In this regard, although an SMC is warranted under 38 U.S.C.A. § 1114(l) or (s) in certain circumstances involving the need for aid and attendance and/or housebound status, the Veteran's housebound status and/or need for aid and attendance were not the reasons that the SMC was granted here.  The July 2009 rating decision and April 2011 SOC explained that the SMC was granted because the Veteran met the other rating requirements under section 1114(s) - 100 percent disability and additional service connected disabilities independently ratable at 60 percent or more.  Although the AOJ referred to the Veteran as meeting the criteria for housebound in its July 2009 rating decision, the AOJ did not make a determination that the Veteran's service-connected disabilities necessitated his housebound status or need for aid and attendance. 

Finally, on remand, all outstanding VA and private treatment records should be obtained and associated with the claims file. 

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.  See 38 C.F.R. § 3.156.

2.  Contact the appellant and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for his hypertension, back, neck, shoulders, hands, knees, hips, legs, muscle spasms, seizures, DJD, headaches, neuropathy, eye problems, brain tumor, hearing loss and GERD.  After securing the necessary release(s), obtain all outstanding records.  In particular, obtain all VA medical treatment records dated after 2015.

3.  To the extent there is an attempt to obtain these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

4.  Any additional development suggested by the evidence must be undertaken.  

5.  Schedule the Veteran for an examination by an orthopedist or orthopedic surgeon to determine the nature, extent, and severity of the service-connected right knee disability, as well as the nature and etiology of the claimed bone and muscle disorders.

The electronic claims file must be reviewed by the examiner.  All necessary diagnostic tests should be conducted and the examiner must review the results of any testing prior to completion of the report.  

Ensure that the examiner provides all information required for purposes of rating the Veteran's right knee disability, to include a description of the effects of the knee disability on the Veteran's occupational functioning and daily activities.  The examiner must describe all symptomatology due to the appellant's service-connected right knee disability, both currently and historically.  All pertinent test results of record must be discussed. 

If the examining orthopedist or orthopedic surgeon determines that some other examination or testing is needed before the requested opinions can be rendered, schedule the Veteran for such an examination and/or testing. 

After physically evaluating the Veteran, the examiner must:

      (a) Provide the Veteran's range of motion findings for extension and flexion of the right knee;

      (b) Evaluate whether the Veteran has any recurrent instability or lateral subluxation of the right knee;

      (c) Evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right knee joint, including during flare-ups or after repetitive use.  If feasible, the examiner must portray any additional functional limitation of the right knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact must be noted in the report; and

      (d) Provide an opinion as to whether the Veteran meets the medical definition of dislocation of "semilunar cartilage" or removal of "semilunar cartilage" in the right knee and explain your answer.  If yes, state whether this condition is manifested by episodes of locking, pain and effusion into the joint.

The VA examiner is hereby advised that an acceptable definition of "semilunar cartilage" is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 32nd Ed., p. 299 (2012) as the "meniscus lateralis articulationis genus" and the "meniscus medialis articulationis genus." 

The orthopedist or orthopedic surgeon must also provide a written opinion that addresses all of the following questions:

      (a) What is known, in general about the causes, initial manifestations and clinical course of DJD, osteoporosis, osteonecrosis and avascular necrosis (AVN)?  What role, if any, does ethanol abuse play in the etiology, progression or severity of these conditions?

      (b) List all of the Veteran's orthopedic diagnoses. 

      (c) Does the Veteran have osteoporosis?
      
      (d) Does the Veteran have osteonecrosis or AVN of any joint, to include hips, legs, shoulders and hands?  Identify the affected joints.
      
      (e) Is the Veteran's current DJD of the neck, shoulders, hands, hips, left knee and/or thighs, if any, causally or etiologically related to his period of military service (March 1977 to March 1981) or to some other cause or causes?  Explain your answer.

      (e) Is any one of the Veteran's current orthopedic diagnoses related to any one of his three service-connected disabilities (psychiatric with history of self-medication with ethanol, lumbar spine and right knee), either singly or in combination, including by way of aggravation?  Explain your answer, to include discussion of the level of severity over time.

      (e) If aggravation of any orthopedic disorder is found to have occurred as a result of a service-connected disability or treatment thereof, state what portion/percentage of the current orthopedic pathology is due to such aggravation.

In assessing the relative likelihood as to origin and etiology of the appellant's claimed bone disorders, the physician must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any portion of the current orthopedic pathology is causally or etiologically related to any one of the appellant's three different service-connected disabilities or treatment thereof or to some combination of those service-connected disabilities, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for the requested opinion must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular doctor.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

6.  Schedule the appellant for an examination by a neurologist to determine the nature, extent, and severity of the service-connected migraine headache disability as well as the nature and etiology of the claimed seizure disorder, visual defect, peripheral neuropathy, polyneuropathy, muscle spasms, brain tumor (pituitary adenoma) and hearing loss.

The electronic claims file must be reviewed by the examiner.  All necessary diagnostic tests must be conducted and the examiner must review the results of any testing prior to completion of the reports.  All pertinent test results of record must be discussed. 

If the examining neurologist determines that some other examination or testing is needed before the requested opinions can be rendered, schedule the Veteran for such an examination and/or testing. 

After physically evaluating the Veteran, the examiner must:

      (a) Describe all symptomatology due to the appellant's service-connected migraine disability, both currently and historically.  
      
      (b) Provide a detailed history of the Veteran's headaches, to include the frequency and duration of episodes of headaches/migraines, whether such headaches are incapacitating or prostrating in nature, and whether and to what extent such headaches have resulted in economic inadaptability since 1993.  

The neurologist must also provide a written opinion that addresses all of the following questions:

      (a) What is known, in general about prolonged ethanol abuse and its effects on the nervous system? 

      (b) List the Veteran's neurological diagnoses.
      
      (c) Is the Veteran's polyneuropathy or peripheral neuropathy casually or etiologically related to his ethanol abuse or to his service-connected lumbar spine disability, including by way of aggravation?  Explain your answer.
	
      (d) Are the Veteran's seizures and/or muscle spasms casually or etiologically related to his ethanol abuse, including by way of aggravation?  Explain your answer.

      (e) Is the Veteran's brain tumor (pituitary adenoma) casually or etiologically related to his ethanol abuse, including by way of aggravation?  Explain your answer.
      
      (f) Does the Veteran have hearing loss that is causally or etiologically related to his period of military service (March 1977 to March 1981) or to some other cause or causes?  Explain your answer.
      
      (g) If aggravation of any diagnosed neurological disorder is found to have occurred as a result of service-connected disability or treatment thereof, to include a psychiatric disability with history of self-medication with ethanol and a lumbar spine disability, state what portion/percentage of the current pathology is due to such aggravation.

In assessing the relative likelihood as to origin and etiology of the appellant's claimed neurological disorders, the physician must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any portion of the current neurological pathology is causally or etiologically related to any one of the appellant's service-connected disabilities or treatment thereof or to some combination of those service-connected disabilities, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for the requested opinion must be provided.  If the neurologist cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular doctor.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

7.  After completing any additional notification and/or development action deemed warranted by the record, arrange for review of the claims file by an internist.  The purpose of the review is to determine the nature, etiology and onset date of the Veteran's hypertension and gastroesophageal reflux disease (GERD).  

The electronic claims file must be reviewed by the physician.  If the reviewing physician determines that an examination is needed before the requested opinions can be rendered, schedule the Veteran for such an examination. 

The reviewing physician must provide a written opinion that addresses all of the following questions:

      (a) What is known, in general about the causes, initial manifestations and clinical course of hypertension?  Of GERD?
      
      (b) When was the currently diagnosed hypertension initially manifested?  When was the currently diagnosed GERD initially manifested?  
      
      (c) Is the Veteran's current hypertension and/or GERD causally or etiologically related to his period of military service (March 1977 to March 1981) or to some other cause or causes?  Explain your answer.

      (d) Is the Veteran's current hypertension and/or GERD related to any one of his three service-connected disabilities (psychiatric with history of self-medication with ethanol, lumbar spine and right knee), either singly or in combination, including by way of aggravation or as a byproduct of treatment for the disability?  Explain your answer, to include discussion of the level of severity over time.

      (e) If aggravation of the hypertension and/or GERD is found to have occurred as a result of service-connected disability, state what portion/percentage of the current pathology is due to such aggravation.

In assessing the relative likelihood as to origin and etiology of the appellant's claimed hypertension and GERD, the physician must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any portion of the current hypertension or GERD is causally or etiologically related to any one of the appellant's service-connected disabilities or treatment thereof or to some combination of those service-connected disabilities, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for the requested opinion must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular doctor.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

8.  Upon receipt of each one of the requested VA medical reports, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report(s) to the VA physician(s) for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.). 

9.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and re-adjudicate the claims on appeal (increased ratings, new and material evidence, service connection and aid and attendance).  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, to include secondary service connection, secondary service connection due to treatment, secondary service connection by way of aggravation, staged ratings and extraschedular ratings.

10.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response. 

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158 and 3.655. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


